Citation Nr: 0721920	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to service connection for a kidney disorder 
due to medication, to include as secondary to the service-
connected left knee disability.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected left knee 
disability.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disability.
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to November 
1985 and from August 1989 to March 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

This case was previously remanded for the issuance of a 
statement of the case (SOC) in January 2005.  The required 
SOC having been issued, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2007, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

In the present appeal, the Board finds that the 
representative's January 2007 statement is a valid 
substantive appeal and will be accepted in lieu of a VA Form 
9.  Specifically, the veteran's representative has indicated 
that the veteran wishes to pursue his appeal for secondary 
service connection on all issues.  Additionally, the veteran 
has continued to actively litigate his claims.  Therefore, 
the Board accepts the January 2007 document as a valid and 
timely substantive appeal. 




FINDINGS OF FACT

1.  There is no evidence of a current bilateral hip disorder.

2.  There is no evidence of a current kidney disorder.

3.  There is no evidence of a current back disorder.

4.  The evidence shows that the current right knee disorder 
was not manifest in service or for many years after service, 
nor is any disorder secondary to the service-connected left 
knee disorder.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by the veteran's active duty service and is not 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006). 

2.  A kidney disorder was not incurred in or aggravated by 
the veteran's active duty service and is not proximately due 
to or the result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006). 

3.  A back disorder was not incurred in or aggravated by the 
veteran's active duty service and is not proximately due to 
or the result of the service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006). 

4.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service and is not proximately 
due to or the result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for a kidney disorder, a 
back disorder, a bilateral hip disorder, and a right knee 
disorder, as secondary to the service-connected left knee 
disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Continuity of 
symptomatology is required only where the disorder noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease or injury.  Any additional impairment of earning 
capacity resulting from an already service-connected 
disorder, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disorder, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected. However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which version 
favors the veteran.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  




Bilateral Hip Disorder, Back Disorder, and Kidney Disease

In the present appeal, the veteran seeks service connection 
for a bilateral hip disorder, back disorder, and kidney 
disease.  At his May 2007 hearing, he testified that his hips 
and his back were problematic because of the way the service-
connected left knee was reconstructed.  He also testified 
that the medication that he takes for his arthritis caused 
kidney problems.  The veteran reported that though he could 
not remember the symptoms associated with his kidney 
disorder, he experienced physical symptoms on a daily basis.  

A review of the evidence shows that service connection for a 
bilateral hip disorder, back disorder, and kidney disease is 
not warranted as there is no evidence of these disorders.  
Though there are extensive treatment records associated with 
the claims file, there is no evidence of a bilateral hip 
disorder, a back disorder, or kidney disease.  See VA and 
non-VA treatment reports dated from 1992 through 2006.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The Court has held that a disorder or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that in-service disorder or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has also considered whether service connection may 
be warranted on the basis that the non-service-connected 
disorder may have been aggravated by the service-connected 
disorder.  See Allen, supra.  However, as there is no 
evidence of the non service-connected disorders (a bilateral 
hip disorder, a back disorder, and kidney disease) 
aggravation is not possible.  

Finally, while the veteran has stated that he believes these 
disorders are due to the service-connected left knee 
disability, the mere contentions of the veteran, no matter 
how well-meaning, cannot support a claim for service-
connection without supporting medical evidence that would 
establish that these disorders exist and were caused by the 
left knee disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the VA treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply. As the weight of evidence is against the veteran's 
claims for secondary service-connection, the Board is unable 
to grant the benefit sought and the claim is denied.

Right Knee

The veteran seeks service connection for a right knee 
disorder.  At his May 2007 hearing, the veteran testified 
that he has aching in the right knee.  He stated that he was 
told that the arthritis in his right knee was only going to 
get worse because the left knee was in such bad shape that he 
was shifting his weight into his right knee and the right 
knee served the brunt of the weight.   

The Board finds that service connection for a right knee 
disorder as secondary to the left knee disability is not 
warranted.  Though there is evidence of a right knee 
disability in 2004, specifically right knee chondromalacia, 
there is no evidence that this disorder is due to the left 
knee disability.  The May 2006 VA examiner, after reviewing 
the claims file, opined that the right knee chondromalacia is 
less likely than not secondary to the left knee disorder.  As 
support for his conclusion, the examiner noted that May 2004 
x-rays showed calcification within the soft tissues inferior 
to the patella, probably representing calcific tendonitis 
within the inferior patellar ligaments with no effusion, 
which had resolved as the current x-rays showed a normal 
right knee.  The examiner reported that the chondromalacia 
found in the right knee in a person of the veteran's age and 
previous activity level was not an unexpected finding with or 
without left knee disability.  Therefore, with no evidence 
that the right knee disability is related to the left knee 
disability, other than the veteran's assertions, and a 
conclusive medical opinion of record, the Board finds that 
secondary service connection is not warranted.  

The Board has considered whether service connection may be 
warranted on the basis that the non-service-connected 
disorder may have been aggravated by the service-connected 
disorder.  See Allen, supra.  However, there is no medical 
evidence to suggest that such aggravation has occurred, and 
the May 2006 VA examiner stated that there was no 
relationship between the two disabilities.  Consequently, the 
Board finds that the preponderance of the evidence is against 
granting service connection on the basis of aggravation.

Finally, as previously alluded to, while the veteran has 
stated that he believes his right knee chondromalacia is due 
to the service-connected left knee disability, the mere 
contentions of the veteran, no matter how well-meaning, 
cannot support a claim for service-connection without 
supporting medical evidence that would establish that the 
left knee disability could cause the right knee disorder.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).

The Board has also considered whether service connection is 
warranted for a right knee disability on a direct basis.  
However, there is no evidence of a diagnosis of a right knee 
disability in service, and no medical examiner has suggested 
that the currently diagnosed disability is related to 
service.  In addition, the veteran has never asserted that a 
right knee disability was incurred in service.  Thus, service 
connection on a direct basis is not warranted.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA treatment records, 
and the VA examination report, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought and the claim is denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the secondary service 
connection claims and the respective responsibilities of each 
party for obtaining and submitting evidence by way of 
December 2003, January 2004, March 2006, February 2007, and 
April 2007 letters.  The December 2003 and January 2004 
letters were received prior to the March 2004 rating 
decision.  These letters letter notified the veteran that VA 
would obtain all relevant service department records or VA 
medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  The letters specifically notified the 
veteran that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the veteran and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Washington v. 
Nicholson, NO. 03-0773 (U.S. Vet. App. May 26, 2007).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
the present appeal, the veteran was provided notice of the 
type of evidence necessary to establish an effective date or 
a disability rating in a March 2006 letter. 

VA has obtained all relevant, identified, and available 
evidence.  The veteran has had a VA examination with respect 
to the secondary service connection claim of the right knee.  
There is not a VA examination of record with respect to the 
other claimed disorders.  An examination was not provided for 
these disorders as there was no evidence of the claimed 
disorders, other than the veteran's assertions.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Again, VA 
and non-VA treatment reports are silent in this regard.

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran.  


ORDER

Service connection for a bilateral hip disorder, to include 
as secondary to the service-connected left knee disability, 
is denied.

Service connection for a kidney disorder, to include as 
secondary to the service-connected left knee disability, is 
denied.



Service connection for a back disorder, to include as 
secondary to the service- connected left knee disability, is 
denied.

Service connection for a right knee disorder, to include as 
secondary to the service-connected left knee disability, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


